Citation Nr: 1727599	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status-post right knee arthroscopy with traumatic changes, also claimed as fibula head fracture with muscle strain, to include extra-schedular consideration. 

2.  Entitlement to an initial compensable disability rating prior to January 13, 2012, for a scar, left great toe, residuals of left foot bunionectomy, and in excess of 10 percent thereafter, to include extra-schedular consideration. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the RO in St. Paul, Minnesota, and that office forwarded the appeal to the Board.

In October 2011 and June 2015, these matters were remanded for further development. 

In August 2016, VA notified the Veteran that his legacy (paper) claims file was lost.  VA made all reasonable efforts to locate the Veteran's legacy claims file.  In September 2016, VA notified the Veteran of a formal finding which informed the Veteran that his legacy claims file is currently unavailable for review. 

The Board acknowledges that the issues of entitlement to service connection for a left ankle strain, a low back and cervical back pain, and erectile dysfunction have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to a disability rating in excess of 10 percent for status-post right knee arthroscopy with traumatic changes, to include extra-schedular consideration, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to January 13, 2012, the Veteran's service-connected scar, left great toe, residuals of left foot bunionectomy, has been manifested by a superficial and nonlinear scar that is painful, but not unstable and not greater than a combined area of 929 squared centimeters.  

2.  As of January 13, 2012, the Veteran's service-connected scar, left great toe, residuals of left foot bunionectomy, has been manifested by a superficial and nonlinear scar that is painful, but not unstable and not greater than a combined area of 929 squared centimeters.  

CONCLUSIONS OF LAW

1. Prior to January 13, 2012, the criteria for a 10 percent rating, but not higher, for a scar, left great toe, residuals of left foot bunionectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016); Diagnostic Codes 7801 through 7805 (2007).

2.  As of January 13, 2012, the criteria for a rating in excess of 10 percent for a scar, left great toe, residuals of left foot bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regards to the Veteran's claim for an initial increased rating for his scar of the great left toe, VA has satisfied its duty to notify as here, as with the appeal for an initial increased rating following the grant of service connection, no additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006).  

In regards to VA's duty to assist, as previously mentioned, in September 2016, the Veteran was formally notified that his legacy claims file was lost.  VA made all reasonable efforts to locate the Veteran's legacy claims file.  Requests of the legacy file were made to the Board with a negative response received on April 19, 2016; to the St. Petersburg RO with a negative response received on April 20, 2016; to the St. Paul RO with a negative response received on April 21, 2016; to the Appeals Management Center with a negative response received on April 25, 2016; and to the Records Management Center with a negative response received on April 27, 2106.  VA requested from the Veteran and/or his representative that any pertinent documents between August 1, 1998 and May 8, 2013, be resubmitted.  To date, VA has not received a response to this request.   

In the case of missing records, if any, the legal standard for proving a claim for service connection is not lowered; rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  Russo v. Brown, 9 Vet. App. 4 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA has fulfilled its duty to assist the Veteran. 

Increased Rating for a Scar, Great Left Toe, Residuals of a Left Foot Bunionectomy

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

The Veteran's scar, left great toe, residuals of left foot bunionectomy, is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 , effective January 13, 2012.  Prior to January 13, 2012, the Veteran was assigned a noncompensable rating, effective December 8, 2005.

The Board notes Diagnostic Code 7804 was amended effective October 23, 2008, during the appeal period.  Under the prior Diagnostic Code 7804, scars that were superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2007).  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (2) (2007). 

Under the amended Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2). Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Under the prior Diagnostic Code 7802, a maximum 10 percent rating is assigned for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion of areas of 144 squared inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Under the amended Diagnostic Code 7802, a maximum 10 percent rating is assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear of areas of 144 squared inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016). 

The Board notes that Diagnostic Code 7803 assigns a maximum 10 percent rating for superficial, unstable scars.  (This Diagnostic Code was removed from the diagnostic criteria as of October 23, 2008).

Under the prior Diagnostic Code 7805, scars were to be rated on limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Under the amended Diagnostic Code 7805, any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).  

When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies. Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  In this case, the application of both the new and old criteria results in the same evaluation.

Prior to January 13, 2012

Following a review of the record, the Board finds that a rating of 10 percent, and no higher, is warranted for the Veteran's scar, left great toe, residuals of left foot bunionectomy, as the evidence shows that the Veteran's scar on his great toe is painful.  However, a higher rating is not warranted as the evidence does not show the Veteran's scar is unstable.

The Veteran was afforded a VA examination in August 2006.  Although this is one of the documents  that was contained in the Veteran's missing legacy file, a September 2007 Statement of the Case noted that in this VA examination report, the Veteran reported tightness around his feet.  The examiner reported there was not any restricted motion, painful motion, tenderness, weakness, or instability on the examination date.  

Another VA examination was conducted in January 2008.  Although this is another of the documents that was contained in the Veteran's missing legacy file, an April 2009 Statement of the Case noted that in this VA examination report, the Veteran reported experiencing constant pain in both of his feet.  The examiner noted there was not limited motion or demonstrable tenderness due to the Veteran's scar on his left foot.

In addition to the foregoing examination reports, the record contains ongoing VA and private treatment records, which are negative for evidence that shows continued treatment of the Veteran's scar.

Under the prior Diagnostic Code 7804, scars that were superficial and painful on examination could be assigned a maximum 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Here, the Board notes that Veteran's scar on his great toe is characterized as superficial.  Additionally, the Board finds that although the 2008 VA examination report, as cited by the April 2009 Statement of the Case, noted there was not any painful motion, the Board finds the Veteran's statement given during the examination that he experienced constant pain in his feet due to his scar is more probative.  In addition, the Veteran contends that he has pain on manipulation with use of his left foot.  He contends that due to his flat feet being aggravated by his bunionectomy surgery and a scar remaining on his left foot, he experiences moderate weight-bearing pain over his left great toe.  See October 2009 VA Form 9.  The Veteran is competent to provide this testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the Veteran has satisfied the requirements for a 10 percent rating. 

Additionally, under amended Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Thus, since the Veteran's scar is painful, the Veteran has also satisfied the requirements of the amended version of Diagnostic Code 7804.  Although the amended Diagnostic Code 7804 provides for higher ratings, the Veteran does not meet the criteria for a higher rating because the Veteran does not have three or more scars that are unstable or painful. 

Therefore, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, for the period prior to January 13, 2012.  C.F.R. § 4.118, Diagnostic Code 7804 (2016); C.F.R. § 4.118, Diagnostic Code 7804 (2007).

As of January 13, 2012 

In a January 2012 VA examination report, the VA noted the presence of two scars, one located on his right knee and the other his left foot.  Although the VA examiner noted both scars were painful, neither was unstable with frequent loss of covering of the skin over the scar.  One of the Veteran's scars affected his right lower extremity (knee) and was superficial non-linear measuring 1 cm (length) by 1 cm (width).  The Veteran's second scar affected his left lower extremity (great toe) located on the first metatarsal of the left foot, and is described as superficial non-linear, measuring .5 cm (length) by 6.5 cm (width).   

Under the criteria of Diagnostic Code 7804 (both prior and amended versions), and based on the Veteran's lay statements that his scar is painful, he meets the criteria of a rating of 10 percent, but not higher, for his service-connected scar of the great left toe.  As again, based on the 2012 VA examination report, the Veteran's scar is superficial, nonlinear, and painful.

In addition to the foregoing examination reports, the record contains ongoing VA and private treatment records, which are negative for evidence that shows theVeteran had continued treatment for his scar.

Following a review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's scar, left great toe, residuals of left foot bunionectomy as the evidence does not show the Veteran has three or more scars that are unstable or painful. 

Other Diagnostic Codes

The Board further finds that the Veteran is not entitled to additional or higher ratings under any of the other diagnostic codes relating to scars not of the head, face, or neck for his service-connected scar of the great left toe.

Under the prior Diagnostic Code 7801, scars other than head, face, or neck that are deep or that cause limited motion of an area that exceeds 6 squaredinches (39 squared cm) would be assigned a 10 percent rating; 20 percent rating is assigned to 12 inches (77 squared cm); a 30 percent is assigned to 72 squared inches (465 squared cm); and 40 percent rating is assigned to 144 (929 squared cm). C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Here, the Veteran's scar covers an area of 3.25 squared cm.  Thus, this section does not apply.

Under the amended Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Note (1) (2016) (A deep scar is one associated with underlying soft tissue damage).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Again, the Veteran's service-connected scar of the great toe is characterized as superficial and nonlinear, thus, this section does not apply. 

Under the prior Diagnostic Code 7802, a 10 percent rating would apply to scars, other than head, face, or neck, that are superficial and do not cause limited motion covering an area of 144 squared inches (929 squared cm). 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Again, the Veteran's scar covers an area of 3.25 squared cm; thus this section would not apply.

Under the amended Diagnostic Code 7802, although the Veteran does have a superficial and nonlinear scar on his great toe, in order to receive a compensable (10 percent) rating under this section, the Veteran's scar must cover an area of 929 squared centimeters. C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Here, the Veteran's scar is significantly smaller, measuring at 3.25 squared centimeters.  Thus, thus, this section does not apply.

Diagnostic Code 7803, which was removed from the regulations with the revisions made effective October 23, 2008, is not for application because the evidence does not reflect that any of the Veteran's service-connected scar of the great toe was unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007) (An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  38 C.F.R. § 4.118.

Finally, 38 C.F.R. § 4.118 , Diagnostic Code 7805, is not for application because the evidence does not reflect that the Veteran's service-connected scar, great toe, caused any limitation of function or other effects not considered under Diagnostic Codes 7801 through 7804, as here the Veteran's contention is that his scar is painful.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007). 

Extra-schedular Consideration

In a June 2017 Appellant Brief, the Veteran's representative contends the Veteran's claims should be forwarded to the Director of Compensation for extra-schedular consideration. 

The Board has also considered whether referral for an extra-schedular rating is appropriate for the Veteran's scar, great left toe, residuals of a left foot bunionectomy.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  38 C.F.R. § 3.321 (b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Veteran's scar, great left toe, residuals of a left foot bunionectomy, has been manifested by pain.  Such is contemplated by the rating criteria provided under 38 C.F.R. § 4.118, both as in effect prior to October 23, 2008, and as in effect therefrom.  In short, there is no indication in the record that the average industrial impairment from his scar, great left toe, residuals of a left foot bunionectomy, would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual such that referral for extra-schedular consideration is warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance when the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extra-schedular rating based on the combined effect of multiple conditions is not warranted in this case.


ORDER

Entitlement to a rating of 10 percent, but not higher, prior to January 13, 2012, for a scar, left great toe, residuals of left foot bunionectomy, is granted.

Entitlement to a rating of in excess of 10 percent, as of January 13, 2012, for a scar, left great toe, residuals of left foot bunionectomy, is denied.


REMAND

With respect to the Veteran's claim for a rating in excess of 10 percent for status-post right knee arthroscopy, recently, the U.S. Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In relation to this claim,  the Veteran underwent VA examinations in March 2005, August 2006, January 2008, January 2012, and September 2013, although range of motion testing results were provided, active and passive range of motion testing was not conducted.  See 38 C.F.R. § 4.59.  Because the VA medical examinations do not contain these findings, according to the Court, they are inadequate for compensation purposes.  Under these circumstances, a remand for an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, if any, outstanding VA and non-VA medical treatment records from the period of April 2012 to the present.

2.  Schedule the Veteran for a VA medical examination to clarify the severity of his status-post right knee arthroscopy.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.
  
The examination report should include the range of motion of both knees in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, the examiner should specifically state so and provide an explanation in the report.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of  the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

The examiner should also state whether the Veteran's status-post right knee arthroscopy results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

The examination report should also identify all neurological manifestations of the service-connected status-post right knee arthroscopy if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


